DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The nonelected claims have been restricted out, and they will not be rejoined. No claims can go to allowance while they are pending. Cancellation of these claims would enhance prosecution.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Minor et al., US 2011/0253927 A1. The Minor reference discloses a composition for use in refrigeration, air conditioning and heat pump systems wherein the composition comprises E-1,2-difluoroethylene. The compositions are useful for producing cooling or heat, as well as in heat transfer (abstract). Applicant’s recited refrigeration apparatus is conventional, and its limitations are disclosed at [0134]-[0138]. Disclosed binary composition may be generally useful when the E-1,2-difluoroethylene and 1234yf are each present at about 1 to about 99% by weight (claim 3). The reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. 
It would have been obvious at the time the invention was made to make and to use compositions as claimed in a refrigeration cycle device for a vehicle, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a refrigerant composition which may be used in compression-style heat transfer apparatus.  
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
Double Patenting
Claims 41-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over :
Application Number		Claims
16/911,816				1-14
16/911,952				1-24
16/912,003				1-29
16/912,055				1-27
16/912,068				1-40
16/912,112				1-29
16/912,130				1-26
16/912,161				1-29
16/912,166				1-39
16/913,358				1-32
16/913,415				1-31
16/913,419				1-37
16/913,448				1-31
16/913,454				1-30
16/913,500				1-28
16/913,506				1-27
16/913,512				1-30
16/913,540				1-30
16/913,556				1-26
16/913,589				1-30
16/955,565				1-15, and
16/913,639				1-12
all in view of Minor et al., US 2011/0253927 A1 for the reasons of record in the previous office action.
Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive. The declaration of Tomoyuki Goto has been carefully considered, but it is not sufficient to overcome the prima facie case of obviousness made over the Minor reference. It is persuasive that the Minor reference is somewhat confusing: “E-1132a” appears to confuse terms for two different refrigerants, E-1132 and 1132a, which are chemically and patentably distinct. The data in the declaration are persuasive that the examples are not drawn to mixtures containing E-1132, which is 1,2-difluoroethylene. Nonetheless, the reference clearly discloses mixtures of E-1132 and 1234yf (see the claims). While the examples are drawn to something else, formulating a binary mixture of two well-known refrigerants poses no problem for the person of ordinary skill in the heat transfer art, so the disclosure is fully enabling. In addition, the claims of a granted patent are presumed valid. Mr. Goto’s conclusions regarding the eligibility of the Minor reference as suitable prior art are overdrawn, and findings of obviousness are the prerogative of the examiner. Attorney arguments repeat those of Mr. Goto and are answered similarly. 
The remaining obviousness-type double patenting rejections remain in effect. The cited applications recite compositions which are presently recited in nonelected claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761